Exhibit 10.1
PERFORMANCE SHARE AGREEMENT
UNDER THE
PINNACLE WEST CAPITAL CORPORATION
2007 LONG-TERM INCENTIVE PLAN
THIS AWARD AGREEMENT is made and entered into as of                     , 2010
(the “Date of Grant”), by and between Pinnacle West Capital Corporation (the
“Company”), and                      (“Employee”).
BACKGROUND

A.   The Board of Directors of the Company has adopted, and the Company’s
shareholders have approved, the Pinnacle West Capital Corporation 2007 Long-Term
Incentive Plan (the “Plan”), pursuant to which Performance Share Awards and
Dividend Equivalent Awards may be granted to employees of the Company and its
Subsidiaries and certain other individuals.

B.   The Company desires to grant to Employee a Performance Share Award and the
related Dividend Equivalent Award under the terms of the Plan.

C.   Pursuant to the Plan, the Company and Employee agree as follows:

AGREEMENT

  1.   Grant of Award. Pursuant to action of the Committee, which was taken on
the Date of Grant, the Company grants to Employee
                    (          ) Performance Shares and Dividend Equivalents.
The Performance Shares granted under this Section 1 are referred to in this
Award Agreement as the “Base Grant.”

  2.   Award Subject to Plan. This Performance Share Award and the related
Dividend Equivalent Award are granted under and are expressly subject to all of
the terms and provisions of the Plan, which terms are incorporated herein by
reference, and this Award Agreement.

  3.   Performance Period. The Performance Period for this Award begins
January 1, 2010 and ends December 31, 2012.

  4.   Payment.

  (a)   Performance Shares Payable In Stock. As soon as practicable in the
fiscal year immediately following the end of the Performance Period, the Company
will determine (i) the Company’s Total Shareholder Return (as defined herein) as
compared to the Total Shareholder Return of the companies in the S&P 1500 Super
Composite Electric Utility Index (the “Growth Index”) over the Performance
Period and (ii) the Company’s Average Performance with respect to the
Performance Metrics (as defined herein). The Company will then deliver to
Employee one (1) share of the Company’s Stock for each then-outstanding
Performance Share under this Award Agreement, subject to adjustment pursuant to
Section 5 below. The Company anticipates that the Stock payout, if any, related
to the Company’s Total Shareholder Return will be made on or about January 25,
2013. The Company anticipates that the Stock payout, if any, related to the
Performance Metrics will be made on or about November 30, 2013. In no event will
the Stock payouts described in this Subsection 5(a) be made later than December
31, 2013.

 

 



--------------------------------------------------------------------------------



 



  (b)   Retirement. In the case of Employee’s Retirement (as defined herein)
during the Performance Period, Employee shall be deemed to have been employed by
the Company through the end of the Performance Period and Employee will receive
the Stock and Dividend Equivalents, if any, to which Employee is entitled at the
time specified in this Section. For purposes of this Award Agreement,
“Retirement” means a termination of employment which constitutes an “Early
Retirement” or a “Normal Retirement” under the Pinnacle West Capital Corporation
Retirement Plan.

  (c)   Dividend Equivalents. In satisfaction of the Dividend Equivalents Award
made pursuant to Section 1, at the time of the Company’s delivery of Stock to
Employee pursuant to Subsection 4(a) above, the Company also will deliver to
Employee fully transferrable shares of stock equal in value to the amount of
dividends, if any, that Employee would have received if Employee had directly
owned the Stock to which the Performance Shares relate from the Date of Grant to
the date of the Stock payout, plus interest on such amount at the rate of
5 percent compounded quarterly, as determined pursuant to the Plan. The number
of shares of Stock distributed to Employee will be determined by dividing the
amount due by the Fair Market Value of one share of Stock as of the date of the
Stock payout.

  5.   Performance Criteria and Adjustments. Fifty percent (50%) of the
Performance Shares awarded under this Award Agreement will be determined
pursuant to Section 5(a) and fifty percent (50%) of the Performance Shares
awarded under this Award Agreement will be determined pursuant to Section 5(b).
In no event will Employee be entitled to receive a number of Performance Shares
pursuant to this Award Agreement greater than 2.0 times the Base Grant.

  (a)   Adjustment of Base Grant for Total Shareholder Return. Fifty percent
(50%) of the Base Grant will increase or decrease based upon the Company’s
“Total Shareholder Return” as compared to the Total Shareholder Return of the
companies in the Growth Index during the Performance Period, as follows:

      If the Company’s Total Shareholder Return Over The     Performance Period
As Compared to the Total   The Number of Shareholder Return of the Companies in
the Growth   Performance Shares will Index is:   be: 90th Percentile or greater
  1.0 X Base Grant 75th Percentile   .75 X Base Grant 50th Percentile   0.5 X
Base Grant 25th Percentile   0.25 X Base Grant Less than 25th Percentile   None

If intermediate percentiles are achieved, the number of Performance Shares
awarded will be prorated (partial shares will be rounded down to the nearest
whole share when applicable). For example, if the Company’s Total Shareholder
Return during the Performance Period places the Company’s performance in the
60th percentile, then the number of Performance Shares would be increased to
0.60 (0.5 X 60/50) multiplied by the Base Grant. In no event will Employee be
entitled to receive a number of Performance Shares pursuant to this Subsection
5(a) greater than 1.0 times the Base Grant.

 

2



--------------------------------------------------------------------------------



 



  (b)   Adjustment of Base Grant for Performance Metrics. Fifty percent (50%) of
the Base Grant will increase or decrease based upon the Company’s “Average
Performance” with respect to the “Performance Metrics,” as follows:

          The Number of     Performance Shares will If the Company’s Average
Performance is:   be: 90th Percentile or greater   1.0 X Base Grant 75th
Percentile   .75 X Base Grant 50th Percentile   0.5 X Base Grant 25th Percentile
  0.25 X Base Grant Less than 25th Percentile   None

If intermediate percentiles are achieved, the number of Performance Shares
awarded pursuant to this Subsection 5(b) will be prorated (partial shares will
be rounded down to the nearest whole share when applicable). For example, if the
Company’s Average Performance during the Performance Period places the Company’s
performance in the 60th percentile, then the number of Performance Shares would
be increased to .60 (0.5 X 60/50) multiplied by the Base Grant. In no event will
Employee be entitled to receive a number of Performance Shares pursuant to this
Subsection (b) greater than 1.0 times the Base Grant.

  6.   Definitions.

  (a)   Performance Metrics. The “Performance Metrics” for the Performance
Period are (i) the JD Power Residential Survey for investor-owned utilities in
the Western Region; (ii) the System Average Interruption Frequency Index (Major
Events Excluded) (“SAIFI”); (iii) Arizona Public Service Company’s customer to
employee improvement ratio; (iv) the OSHA rate (All Incident Injury Rate);
(v) nuclear capacity factor; and (vi) coal capacity factor.

  (1)   With respect to the Performance Metric described in clause (i) of this
Subsection 6(a), the JD Power Residential Survey will provide data on an annual
basis reflecting the Company’s percentile ranking, relative to other
participating companies.

  (2)   With respect to the Performance Metric described in clause (ii) of this
Subsection 6(a), the Edison Electric Institute (“EEI”) will provide on an annual
basis the quartile rankings (or percentile rankings, if available) associated
with the SAIFI result of the participating companies; the Company will determine
its SAIFI result for the year in question and determine its quartile ranking (or
percentile ranking, if percentile rankings are available) based on the
information provided by EEI.

  (3)   With respect to the Performance Metric described in clause (iii) of this
Subsection 6(a), SNL, an independent third party data system, will provide data
on an annual basis regarding the customer and employee counts; the Company will
use its customer and employee counts for the year in question and determine its
percentile ranking based on the information provided by SNL. Only those
companies whose customers and employees were included in the data provided by
SNL in each of the years of the Performance Period will be considered.

  (4)   With respect to the Performance Metric described in clause (iv) of this
Subsection 6(a), EEI will provide data on an annual basis regarding the OSHA
rate of the participating companies; the Company will calculate its OSHA rate
for the year in question and determine its percentile ranking based on the
information provided by EEI.

 

3



--------------------------------------------------------------------------------



 



  (5)   With respect to the Performance Metric described in clause (v) of this
Subsection 6(a), SNL will provide data on an annual basis regarding the nuclear
capacity factors of the participating nuclear plants; the Company will calculate
its nuclear capacity factor for the year in question and determine its
percentile ranking based on the information provided by SNL. Only those plants
that were included in the data provided by SNL in each of the years of the
Performance Period will be considered.

  (6)   With respect to the Performance Metric described in clause (vi) of this
Subsection 6(a), SNL will provide data on an annual basis regarding the coal
capacity factors of the participating coal plants; the Company will calculate
its coal capacity factor for the year in question and determine its percentile
ranking based on the information provided by SNL. Only those plants that were
included in the data provided by SNL in each of the years of the Performance
Period will be considered.

  (7)   The Company’s percentile ranking during the Performance Period for each
Performance Metric will be the average of the Company’s percentile ranking for
each Performance Metric during each of the three years of the Performance Period
(each, an “Average Performance Metric”); provided, however, that if a
Performance Metric for 2012 is not calculable by December 15, 2013, the
Performance Metric shall consist of the three most recent years for which such
Performance Metric is calculable. The Company’s “Average Performance,” for
purposes of determining any Base Grant adjustments pursuant to Subsection 5(b)
above will be the average of the Average Performance Metrics. If only quartile,
rather than percentile, rankings are available for a particular Performance
Metric, the Average Performance Metric for any such Performance Metric shall be
expressed as a percentile. For example, if the Performance Metric was in the top
quartile for two Performance Periods and in the lowest quartile in the other
Performance Period, the average of these quartiles would be 3 (the average of 4,
4, and 1) and the Average Performance Metric would be the 75th percentile (3
/4). The calculations in this Subsection 6(a)(7) will be verified by the
Company’s internal auditors.

  (8)   If either EEI or SNL discontinues providing the data specified above,
the Committee shall select a data source that, in the Committee’s judgment, will
provide data most comparable to the data provided by EEI or SNL, as the case may
be. If the JD Power Residential Survey for investor-owned utilities in the
Western Region (or a successor JD Power survey) is not available during each of
the years of the Performance Period, the Performance Metric associated with the
JD Power Residential Survey (Subsection 6(b)(1)) will be disregarded and not
included in the Company’s Average Performance for purposes of determining any
Base Grant adjustments pursuant to Subsection 5(b).

  (b)   Total Shareholder Return. “Total Shareholder Return” for the Performance
Period is the measure of a company’s stock price appreciation plus any dividends
paid during the Performance Period. Only those companies that were included in
the Growth Index in each of the years of the Performance Period will be
considered. Total Shareholder Return for the Company and the companies in the
Growth Index will be determined using the Daily Comparative Return as calculated
by Bloomberg [or other independent third party data system]. If the Growth Index
is discontinued, the Committee shall select the most comparable index then in
use for the sector comparison. In addition, if the sector comparison is no
longer representative of the Company’s industry or business, the Committee shall
replace the Growth

 

4



--------------------------------------------------------------------------------



 



      Index with the most representative index then in use. Once the Total
Shareholder Returns of the Company and all relevant companies in the Growth
Index have been determined, the member companies will be ranked from greatest to
least. Percentiles will be calculated based on a company’s relative ranking. For
example, company 1 out of 26 companies is given a percentile of 96.2% (1.0 —
1/26). Percentiles will be carried out to one (1) decimal place. If the Company
is not in the Growth Index, then its percentile will be interpolated between the
companies listed in the relative ranking. These calculations will be verified by
the Company’s internal auditors.

  7.   Termination of Award. This Award Agreement will terminate and be of no
further force or effect on the date that Employee is no longer actively employed
by the Company or any of its Subsidiaries, whether due to voluntary or
involuntary termination, death, retirement, disability, or otherwise, except as
specifically set forth in Section 4. Employee will, however, be entitled to
receive any Stock and Dividend Equivalents payable under Section 4 of this Award
Agreement if Employee’s employment terminates after the end of the Performance
Period but before Employee’s receipt of such Stock and Dividend Equivalents.

  8.   Section 409A Compliance.

  (a)   Purpose of this Provision. Section 409A of the Code imposes a number of
requirements on “non-qualified deferred compensation” plans and arrangements.
Based on regulations issued by the Internal Revenue Service, the Company has
concluded that this Performance Share Award is subject to Section 409A. As a
result, unless the Plan and this Award Agreement are administered to comply with
the new rules, Employee will be required to pay an additional 20% tax (in
addition to regular income taxes) on the compensation provided by this Award
Agreement. In addition, under Section 409A additional interest will be payable.

  (b)   Compliance with Section 409A. The Company intends to comply with
Section 409A by assuring that all amounts to which Employee becomes entitled
hereunder are payable at a specified time or pursuant to a fixed schedule within
the meaning of Treas. Reg. § 1.409A-3(a)(4). As a result, any payment or
transfer to Employee shall be made at the time specified in Section 4. The
provisions of this Subsection 8(b) apply to all amounts due pursuant to this
Award Agreement.

  (c)   Miscellaneous Payment Provisions. If a payment is not made due to a
dispute in payments, payments can be delayed in accordance with Treas. Reg. §
1.409A-3(g).

  (d)   Ban on Acceleration or Deferral. Under no circumstances may the time or
schedule of any payment made or benefit provided pursuant to this Award
Agreement be accelerated or subject to a further deferral except as otherwise
permitted or required pursuant to regulations and other guidance issued pursuant
to Section 409A of the Code.

  (e)   No Elections. Employee does not have any right to make any election
regarding the time or form of any payment due under this Award Agreement.

  (f)   Compliant Operation and Interpretation. The Plan and this Award
Agreement shall be administered in compliance with Section 409A and each
provision of the Award Agreement and the Plan shall be interpreted, to the
extent possible, to comply with Section 409A.

 

5



--------------------------------------------------------------------------------



 



  9.   Tax Withholding. Any and all payments made pursuant to this Award
Agreement shall be subject to applicable tax withholding requirements and
employment taxes. Employee must pay, or make arrangements acceptable to the
Company for the payment of any and all required federal, state, and local income
and payroll tax withholding. Employee may satisfy any such tax withholding
obligation by paying the amount by check. In the alternative, Employee may elect
to have the Company withhold shares of Stock having a Fair Market Value on the
date of the Stock payout sufficient to cover the withholding obligation. Within
 _____  days after the Date of Grant, Employee must elect, on the provided
election form, to satisfy any tax withholding obligation by paying the amount by
check or by having the Company withhold shares of Stock having a Fair Market
Value on the date of the Stock payout sufficient to cover the withholding
obligation. In the absence of a timely election by Employee, Employee’s
withholding obligation will be satisfied through the Company’s withholding
shares of Stock as set forth above.

  10.   Continued Employment. Nothing in the Plan or this Award Agreement shall
be interpreted to interfere with or limit in any way the right of the Company to
terminate Employee’s employment or services at any time. In addition, nothing in
the Plan or this Award Agreement shall be interpreted to confer upon Employee
the right to continue in the employ or service of the Company.

  11.   Voting Rights. Employee is not entitled to voting rights with respect to
shares of Stock by virtue of this Award. Upon issuance of Stock in settlement of
Employee’s Performance Share Awards, Employee will have voting rights with
respect to such shares of Stock.

  12.   Non-Transferability. Neither this Award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except by
will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, will be
void and of no effect.

  13.   Definitions: Copy of Plan and Plan Prospectus. To the extent not
specifically defined in this Award Agreement, all capitalized terms used in this
Award Agreement will have the same meanings ascribed to them in the Plan.
Employee will receive a copy of the Plan and the related Plan Prospectus. In the
event of any conflict between the terms and conditions of this Award Agreement
and the Plan, the provisions of the Plan shall control.

  14.   Amendment. Except as otherwise provided in the Plan, this Award
Agreement may be amended only by a written agreement executed by the Company and
Employee.

  15.   Choice of Law. This Award Agreement will be governed by the laws of the
State of Arizona, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Award
Agreement to another jurisdiction.

An authorized representative of the Company has signed this Award Agreement as
of the Date of Grant.

             
 
  PINNACLE WEST CAPITAL CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Its:        
 
     
 
   

 

6



--------------------------------------------------------------------------------



 



Pinnacle West Capital Corporation
PERFORMANCE SHARE AWARD
ELECTION FORM
INFORMATION ABOUT YOU

              Last   First   Middle Initial   Employee ID#

TAX WITHHOLDING ELECTION
I hereby elect to satisfy any tax withholding obligation associated with my
receipt of Stock pursuant to my Performance Share Agreement in the following
form (place an “X” in the “Check” column or in the “Stock” column):

      Check   Stock (I will write a check for my taxes that are due and deliver
it to the Company
within one (1) day of the release of the Stock)   (The Company should withhold
shares
of my stock to cover my taxes) o   o

              To the extent permitted by law, I hereby elect Federal tax
withholding of            percent (minimum may not be less than 25% and maximum
may not exceed 35%)    
 
           
 
 
 
PARTICIPANT NAME (PLEASE PRINT)        
 
           
 
           
 
  PARTICIPANT SIGNATURE       DATE

IMPORTANT NOTE:   Please complete and return this Election Form to Jennifer
Pertner at Mail Station 9996 by __________, 2010.

 

7